Pending counsel’s compliance with People v Saunders (52 AD2d 833), appeal held in abeyance from judgment rendered April 3, 1975, Supreme Court, New York County, convicting defendant on his plea of guilty of attempted assault in the first degree and sentencing him to a term of imprisonment of three to six years to be served concurrent with a prior sentence. Motion by appellant’s assigned counsel to be relieved is denied with leave to renew after counsel has supplied a copy of his brief to the appellant and after the appellant has had sufficient opportunity to raise any points he chooses. The court rejects the notion that counsel’s failure to supply his client with a copy of the brief accompanied by advice that appellant pro se may raise any points he chooses is a mere technical defect. The procedures set forth by this court in People v Saunders (supra) "are infused with constitutional imperatives.” (See People v Moore, 56 AD2d 517.) Concur—Kupferman, J. P., Birns, Capozzoli and Markewich, JJ.